UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7336


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

DAMION L. JONES, a/k/a Bootsie, a/k/a Bootsy, a/k/a Damion
Leniel Jones, a/k/a Damion Leaniel Jones, a/k/a Damion
Leneil Jones, a/k/a Damion Dee,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cr-00152-MSD-DEM-1)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damion L.    Jones, Appellant Pro Se.        Kevin Michael Comstock,
Assistant    United  States  Attorney,      Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damion L. Jones appeals the district court’s order denying

his   18   U.S.C.   § 3582(c)(2)   (2012)   motion   for   a   sentence

reduction.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Jones, No. 2:12-cr-00152-MSD-

DEM-1 (E.D. Va. Mar. 11, 2015).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                   2